DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on July 1, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 
Response to Arguments/Remarks
4.	Applicant’s arguments, see pgs. 10-20, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.
Pertaining to the Applicant’s arguments, pg. 10, regarding the previously presented objections:
It is noted that the newly presented amendments have overcome the previously presented objections which are now withdrawn.

It is noted that a new combination of prior arts are presented such that arguments directed solely to the previously presented combination of prior art references are not moot.

Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-10 are rejected under 35 U.S.C. 103 as obvious over Scott (US 2013/0076910 A1), in view of Taylor et al. (US 2005/0045910 A1), hereinafter as Taylor.

7.	Regarding Claim 7, Scott discloses a simultaneous dual-band image sensor (see Figs. 3-4, [0027] “a simultaneous dual-band detector structure” and [0039] “a layer 16 has an energy bandgap responsive to radiation in a first spectral region and layer 20 has an energy bandgap responsive to radiation in a second spectral region”) comprising:
a substrate (element 14, see [0037] “substrate 14”);
a common ground (lower portions of element 16 excluding upper portions of element 16 of elements Region 1 and Region 2, see [0039] “the lower n-type layer 16 is grounded.” And [0041] the upper portions of elements 16 are part of the absorber layer which generate an electrical response to received electromagnetic wave energy from light) on the substrate;
a plurality of pixels (see Fig. 3 element 10 and [0036] “Each detector 12 has two regions, REGION 1 and REGION 2, and provides a corresponding one of a plurality of pixels for the array 10.”) on the common ground wherein each pixel comprises (element 12, see [0036]) comprises:
a first absorber layer (upper portions of element 16 of elements Region 1 and Region 2, see [0041] “Electromagnetic wave energy received having the shorter wavelength, λ1 generates electron and hole carriers in the lower n-type doped layer 16”) on the common ground layer, the first absorber layer configured to absorb a first band of radiation (first short wavelength band of radiation, see [0002 & 0041]);
a barrier layer (element 18, see [0037] “p-type doped layer 18” and [0038] “layer 18 would be a barrier layer to provide an nBn or pBp structure”) on the first absorber layer;
a second absorber layer (element 20, see [0041] “electromagnetic wave energy received having the longer wavelength, λ2 generates electron and hole carriers in the upper n-type doped layer 20”) on the barrier layer, the second absorber layer configured to absorb a second band of radiation (second long wavelength band of radiation, see [0002 & 0041]);
an opening (element 19, see [0037] “a trench 19 passing vertically through layers 20, 18 and into the upper portion of common layer 16”) extending entirely through the second absorber layer and the barrier layer (see Figs. 3-4 and [0037]), and extending only partially through the first absorber layer (see Figs. 3-4 and [0037]), a first portion of the second absorber layer (left side portion) and a first portion of the barrier layer (left side portion), and a second portion of the second absorber layer (right side portion) and a second portion of the barrier layer (right side portion);
a first contact (element 30, see [0035] “Indium electrical contacts or "bumps" 30, 32 in a stacked arrangement, as shown in FIG. 3, here using indium bump bonding technology” and [0039] “first electrical contact 30”) directly on a top surface of the first portion of the second absorber layer (see Figs. 3-4 and [0039] “A first electrical contact 30 is an ohmic contact with the upper n-type layer 20 of mesa 22”), wherein the first contact does not extend below the top surface of the first portion of the second absorber layer (see Figs. 3-4 and [0039-0040] the first contact element 30 is an indium bump which connects element 22 and chip element 13); and
a second contact (element 32, see [0035 & 0039]) directly on a top surface of the second portion of the second absorber layer (see Figs. 3-4 and [0039] “a second electrical contact 32 is in ohmic contact with the upper n-type layer 20”), wherein the second contact does not extend below the top surface of the second portion of the second absorber layer (see Figs. 3-4 and [0035 & 0039-0040]);
wherein the first absorber layer is n-type and the second absorber layer is n-type (see [0038] “It should be understood that detectors 18 may be nBn detectors, or pBp detectors having a barrier layer B disposed between two same type conductivity semiconductor layers; in which case layer 18 would be a barrier layer to provide an nBn or pBp structure”); or
wherein the first absorber layer is p-type and the second  absorber layer is p-type (see [0038] “It should be understood that detectors 18 may be nBn detectors, or pBp detectors having a barrier layer B disposed between two same type conductivity semiconductor layers; in which case layer 18 would be a barrier layer to provide an nBn or pBp structure”).
	Scott does not appear to explicitly disclose wherein the first portion of the second absorber layer and the first portion of the barrier layer are surrounded by the opening, and wherein the second portion of the second absorber layer and the second portion of the barrier layer are not surrounded by the opening.
	Taylor discloses a plurality of pixels with mesas surrounded by trench openings (see Fig. 15A-B four by four array of pixels with mesas surrounded by trench openings, see [0082-0083]).
	The trench openings surrounding each of the mesas of the plurality of pixels as seen in the plan view of Taylor is incorporated as the plan view structure of Scott such that the trench openings surround each of the mesas of the plurality of pixels. The combination discloses (see “Illustrated Combination Fig. 4 & Fig. 15A” below, the illustrated figure is provided for visual aid in understanding the combination) wherein the first portion of the second absorber layer and the first portion of the barrier layer are surrounded by the opening (see “Illustrated Combination Fig. 4 & Fig. 15A” below), and wherein the second portion of the second absorber layer and the second portion of the barrier layer are not surrounded by the opening (see “Illustrated Combination Fig. 4 & Fig. 15A” below).

    PNG
    media_image1.png
    666
    1845
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a plurality of pixels with mesas surrounded by trench openings as taught by Taylor as a plurality of pixels with mesas surrounded by trench openings of Scott, wherein the combination discloses wherein the first portion of the second absorber layer and the first portion of the barrier layer are surrounded by the opening, and wherein the second portion of the second absorber layer and the second portion of the barrier layer are not surrounded by the opening, because the combination allows for a pixel array having both a plurality of rows and columns for image detection with mesa structure detectors which are individually bias tunable for detection of specific wavelength band of radiation and each mesa structure having appropriate structural and electrical isolation (see Taylor [0040-0041 & 0087-0088]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel array layout for another in a similar device to obtain predictable results (see “Illustrated Combination Fig. 4 & Fig. 15A” above).



Claim 8, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 7 further comprising:
the first contact having a first bias voltage (see Scott [0040] “The contact 30 is connected to a negative voltage source”); and
the second contact having a second bias voltage (see Scott [0040] “The contact 32 is connected to a positive voltage source”);
wherein the first bias voltage is opposite in polarity to the second bias voltage (see Scott [0040])
(Furthermore, the limitations of “the first contact having a first bias voltage; and
the second contact having a second bias voltage; wherein the first bias voltage is opposite in polarity to the second bias voltage” are determined as functional limitations describing the conductive physical properties of the first contact and the second contact which does not distinguish from the contacts of the prior art.
The manner in which the current claim is recited defines a function of the first contact and second contact because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functions of the current claim implicitly require for the structure of the first contact and second contact to be capable of receiving separate voltages. The decision during use of the device invention as to what voltage to apply does not distinguish from the capabilities of the structure of the prior art.

If the limitation is directed to a function, property or characteristic of the apparatus, then ''the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art'' (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, ''While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)''.
The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.).

Claim 9, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 7:
wherein the first contact and the second contact comprise a bump (see Scott [0035] ““Indium electrical contacts or “bumps” 30, 32”).

10.	Regarding Claim 10, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 7:
wherein the opening has a circular, rectangular (see Taylor Fig. 15A and “Illustrated Combination Fig. 4 & Fig. 15A” above) or polygonal shape.

11.	Regarding Claim 23, Scott discloses a simultaneous dual-band image sensor (see Figs. 3-4, [0027] “a simultaneous dual-band detector structure” and [0039] “a layer 16 has an energy bandgap responsive to radiation in a first spectral region and layer 20 has an energy bandgap responsive to radiation in a second spectral region”) comprising:
a substrate (element 14, see [0037] “substrate 14”);
a common ground (lower portions of element 16 excluding upper portions of element 16 of elements Region 1 and Region 2, see [0039] “the lower n-type layer 16 is grounded.” And [0041] the upper portions of elements 16 are part of the absorber layer which generate an electrical response to received electromagnetic wave energy from light) on the substrate;
at least one pixel (see Fig. 3 one of the elements 12 and [0036] “Each detector 12 has two regions, REGION 1 and REGION 2, and provides a corresponding one of a plurality of pixels for the array 10.”) on the common ground, wherein the at least one pixel comprises:
a first absorber layer (upper portions of element 16 of elements Region 1 and Region 2, see [0041] “Electromagnetic wave energy received having the shorter wavelength, λ1 generates electron and  on the common ground layer, the first absorber layer configured to absorb a first band of radiation (first short wavelength band of radiation, see [0002 & 0041]);
a barrier layer (element 18, see [0037] “p-type doped layer 18” and [0038] “layer 18 would be a barrier layer to provide an nBn or pBp structure”) on the first absorber layer;
a second absorber layer (element 20, see [0041] “electromagnetic wave energy received having the longer wavelength, λ2 generates electron and hole carriers in the upper n-type doped layer 20”) on the barrier layer, the second absorber layer configured to absorb a second band of radiation (second long wavelength band of radiation, see [0002 & 0041]);
an opening (element 19, see [0037] “a trench 19 passing vertically through layers 20, 18 and into the upper portion of common layer 16”) extending entirely through the second absorber layer (see Figs. 3-4 and [0037]), wherein a first portion of the second absorber layer (left side portion), and a second portion of the second absorber layer (right side portion);
a first contact (element 30, see [0035] “Indium electrical contacts or "bumps" 30, 32 in a stacked arrangement, as shown in FIG. 3, here using indium bump bonding technology” and [0039] “first electrical contact 30”) directly on a top surface of the first portion of the second absorber layer (see Figs. 3-4 and [0039] “A first electrical contact 30 is an ohmic contact with the upper n-type layer 20 of mesa 22”), wherein the first contact does not extend below the top surface of the first portion of the second absorber layer (see Figs. 3-4 and [0039-0040] the first contact element 30 is an indium bump which connects element 22 and chip element 13); and
a second contact (element 32, see [0035 & 0039]) directly on a top surface of the second portion of the second absorber layer (see Figs. 3-4 and [0039] “a second electrical contact 32 is in ohmic contact with the upper n-type layer 20”), wherein the second contact does not extend below the top surface of the second portion of the second absorber layer (see Figs. 3-4 and [0035 & 0039-0040]);
wherein the first absorber layer is p-type and the second  absorber layer is p-type (see [0038] “It should be understood that detectors 18 may be nBn detectors, or pBp detectors having a barrier layer B disposed between two same type conductivity semiconductor layers; in which case layer 18 would be a barrier layer to provide an nBn or pBp structure”).
	Scott does not appear to explicitly disclose wherein the first portion of the second absorber layer is surrounded by the opening, and wherein the second portion of the second absorber layer is not surrounded by the opening.
	Taylor discloses a plurality of pixels with mesas surrounded by trench openings (see Fig. 15A-B four by four array of pixels with mesas surrounded by trench openings, see [0082-0083]).
	The trench openings surrounding each of the mesas of the plurality of pixels as seen in the plan view of Taylor is incorporated as the plan view structure of Scott such that the trench openings surround each of the mesas of the plurality of pixels. The combination discloses (see “Illustrated Combination Fig. 4 & Fig. 15A” below, the illustrated figure is provided for visual aid in understanding the combination) wherein the first portion of the second absorber layer is surrounded by the opening (see “Illustrated Combination Fig. 4 & Fig. 15A” below), and wherein the second portion of the second absorber layer is not surrounded by the opening (see “Illustrated Combination Fig. 4 & Fig. 15A” below).

    PNG
    media_image2.png
    516
    1429
    media_image2.png
    Greyscale

is surrounded by the opening, and wherein the second portion of the second absorber layer is not surrounded by the opening, because the combination allows for a pixel array having both a plurality of rows and columns for image detection with mesa structure detectors which are individually bias tunable for detection of specific wavelength band of radiation and each mesa structure having appropriate structural and electrical isolation (see Taylor [0040-0041 & 0087-0088]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel array layout for another in a similar device to obtain predictable results (see “Illustrated Combination Fig. 4 & Fig. 15A” above).

12.	Regarding Claim 24, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 23 further comprising:
the first contact having a first bias voltage (see Scott [0040] “The contact 30 is connected to a negative voltage source”); and
the second contact having a second bias voltage (see Scott [0040] “The contact 32 is connected to a positive voltage source”);
wherein the first bias voltage is opposite in polarity to the second bias voltage (see Scott [0040])
(Furthermore, the limitations of “the first contact having a first bias voltage; and
the second contact having a second bias voltage; wherein the first bias voltage is opposite in polarity to the second bias voltage” are determined as functional limitations describing the conductive physical 
The manner in which the current claim is recited defines a function of the first contact and second contact because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functions of the current claim implicitly require for the structure of the first contact and second contact to be capable of receiving separate voltages. The decision during use of the device invention as to what voltage to apply does not distinguish from the capabilities of the structure of the prior art.
Note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus.
If the limitation is directed to a function, property or characteristic of the apparatus, then ''the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art'' (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.

The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.).

13.	Regarding Claim 25, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 23:
wherein the first contact and the second contact comprise a bump (see Scott [0035] ““Indium electrical contacts or “bumps” 30, 32”).

14.	Regarding Claim 26, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 23:
wherein the opening has a circular, rectangular (see Taylor Fig. 15A and “Illustrated Combination Fig. 4 & Fig. 15A” above) or polygonal shape.

Claim 27, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 23:
wherein the first band of radiation is different than the second band of radiation (see [0027] “a simultaneous dual-band detector structure” and [0039] “a layer 16 has an energy bandgap responsive to radiation in a first spectral region and layer 20 has an energy bandgap responsive to radiation in a second spectral region”).

16.	Regarding Claim 28, Scott and Taylor disclose the simultaneous dual-band image sensor of claim 7:
wherein the first band of radiation is different than the second band of radiation (see [0027] “a simultaneous dual-band detector structure” and [0039] “a layer 16 has an energy bandgap responsive to radiation in a first spectral region and layer 20 has an energy bandgap responsive to radiation in a second spectral region”).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818